DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Specification
The abstract of the disclosure is objected to because it begins with: “The present invention” which is inherent to a patent application.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  Line 4 “positioned a bottom” should read: “positioned at a bottom”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoppel (US 2019/0216016).
Regarding claim 1, Hoppel discloses a riding lawn mower (10) comprising: a frame (14 and 76), a mowing device (40), the mowing device mounted to the bottom of the frame, a functional unit (74) attached to the front of the frame, and a motor group (26) together with a power supply mounted to the frame, wherein the riding lawn mower also comprises a connecting device, the connecting device comprising a first connector (88) attached on the front of the frame, a second connector (112) attached to the functional unit, and a third connector (114) adapted for fixedly connecting the first connector and the second connector, the first connector and the second connector respectively defining through-holes thereon, the third connector extending through the through-holes of the first and the second connectors to fixedly connect the first and the second connectors (¶0053).

Regarding claims 2-3, Hoppel discloses wherein the first connector provides a receiving slot (88c), and one end (112a) of the second connector is retained in the receiving slot, wherein both the first connector and the second connector are square, and the receiving slot is square correspondingly (Figure 6 shows a square shape).

Regarding claims 4-5, Hoppel discloses wherein the through-holes comprise a first through-hole defined on the first connector and a second through- hole defined on the second connector, the first through-hole extending through- out the first connector and the second through-hole extending through-out the second connector (¶0053), wherein the third connector is a fixed pin (Figure 3 shows pin 114) that passes through the first through-hole and the second through- hole sequentially.

Regarding claims 8-9, Hoppel discloses wherein the connecting device further comprises an electrical interface provided on the front of the frame, the electrical interface having one end electrically connecting to the power supply and the other end connecting to the functional unit (¶0060 discloses electrical connection.  As the unit is located at the front of the mower some form of interface would also be provided on the front of the frame), so as to provide power to the functional unit, wherein the first connector is arranged in a middle of the front of the frame and the electrical interface is located besides the first connector (Figure 2 shows a central location of the connector.  The electrical connection would have to be located besides this connection as it could not take up the same space as the connection).

Regarding claim 10, Hoppel discloses wherein the functional unit is one of snow blower, snow thrower, snow plow, and jack (¶0063).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoppel (USPN 10058030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671